Citation Nr: 1105569	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-45 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Entitlement to an increased evaluation for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for right knee 
retropatellar pain syndrome, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for left knee 
retropatellar pain syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1995 to 
June 1998.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of this appeal, the 
Veteran's claims file was transferred to the Phoenix, Arizona RO.

In December 2010, the Veteran provided testimony in a 
videoconference hearing conducted before the undersigned Veterans 
Law Judge.  A copy of the transcript of the hearing is of record.

The Board notes that the issues of entitlement to service 
connection for a psychiatric disorder and entitlement to an 
increased evaluation for irritable bowel syndrome (IBS) are not 
on appeal.  In the March 2009 rating decision, the RO denied 
service connection for a psychiatric disorder and denied an 
increased evaluation for IBS.  The Veteran filed a notice of 
disagreement (NOD) and the RO issued a statement of the case 
(SOC) regarding these issues.  But in a November 2009 rating 
decision, the RO granted service connection for a psychiatric 
disorder, thus fully granting the Veteran's claim and leaving no 
issue in controversy for the Board to address.  Additionally, in 
a November 2009 substantive appeal, the Veteran limited his 
appeal to particular claims, excluding the IBS claim.  Thus, an 
appeal was not perfected regarding IBS.  See 38 C.F.R. § 20.200 
(2010) (noting that an appeal consists of a timely NOD, SOC, and 
timely substantive appeal).  Accordingly, the issues on appeal 
are as listed on the first page of this decision.

Furthermore, the Board also finds that the issue of entitlement 
to a total disability rating based on individual unemployability 
(TDIU) is not on appeal.  Although the Veteran asserted 
unemployability due to his service-connected disabilities at his 
most recent VA examination and in other statements of record, the 
RO adjudicated the issue of entitlement to TDIU in a January 2010 
rating decision.  The Veteran has not appealed that decision.  
See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (finding 
that when TDIU is raised during the adjudicatory process of 
evaluating the underlying disability, it is part of the claim for 
benefits for the underlying disability).  Accordingly, the Board 
does not have jurisdiction over this issue.  


FINDINGS OF FACT

1.  In December 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Bilateral plantar fasciitis is manifested by constant pain, 
tenderness, and moderate effects on the Veteran's daily 
activities.

3.  Right knee retropatellar pain syndrome is manifested by 
painful range of motion.

4.  Left knee retropatellar pain syndrome is manifested by 
painful range of motion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection PTSD 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2010).

2.  The criteria for separate 10 percent evaluations for 
bilateral plantar fasciitis, but no more, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5021, 5284 (2010).

3.  The criteria for an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2010).

4.  The criteria for an evaluation in excess of 10 percent for 
left knee retropatellar pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 7105.  A substantive appeal may be withdrawn in record 
at a hearing, at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a 
veteran or his or her authorized representative.  38 C.F.R. § 
20.204(a).

By a March 2009 rating decision, the RO denied service connection 
for PTSD.  In March 2009, the Veteran filed a notice of 
disagreement.  In November 2009, the RO issued a statement of the 
case.  In November 2009, the Veteran perfected the appeal.  
38 C.F.R. § 20.202.  At the December 2010 Board hearing, the 
Veteran, orally and in writing, withdrew the appeal as to that 
issue.  This is sufficient to withdraw the issue on appeal.  38 
C.F.R. § 20.204(b)(1).  As a result, no allegation of error of 
fact or law remains before the Board for consideration with 
regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the 
Board does not have jurisdiction to review the appeal as to the 
issue of entitlement to service connection for PTSD.


Increased evaluation claims

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be 
provided prior to an initial RO decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  For increased rating 
claims, the VCAA requires generic notice of the type of evidence 
needed to substantiate the claim, i.e., evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 
(Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to 
a claimant if the error does not affect the essential fairness of 
the adjudication, such as where (1) the claimant demonstrates 
actual knowledge of the content of the required notice; (2) a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 
556 U.S. __ (2009).  Defective timing may be cured by a fully 
compliant notice letter followed by a readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).   A May 2008 letter that provided 
the appropriate notice was sent to the Veteran prior to initial 
adjudication.  Additionally, the Veteran was represented by a 
certified veterans' service organization throughout the claims 
process.  Accordingly, VA's duty to notify has either has been 
satisfied or any deficiency has caused no prejudice to the 
Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records, VA medical records, and 
identified private medical records have been obtained.   VA 
provided the Veteran with adequate medical examinations in June 
2008 and September 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Veteran has asserted that the 2009 VA 
examiner, a nurse practitioner, downplayed his disabilities, 
incorrectly reported limitation upon repetitive motion, and 
falsely stated that braces and orthotics completely relieve his 
symptoms.  He stated that he should be examined by an orthopedic 
physician.  The Board finds however that the examination was 
adequate:  the examiner reported that braces and orthotics 
partially relieved the Veteran's symptoms and the examination 
report indicates that the Veteran's lay statements regarding the 
severity of his feet and knee complaints were duly noted.  In 
addition, although a nurse practitioner conducted the 
examination, an examination by a physician is not required 
because these examinations were not complex enough to require a 
specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(noting that a nurse practitioner is generally competent to 
provide medical diagnoses, statements, and opinions under 38 
C.F.R. §3.159(a)(1)); VA Adjudication and Procedure Manual, M21-
MR, Part III, Subpart iv, Chapter 3, Section D(18)(a) (noting 
that a physician need not sign an examination report where the 
examination does not require a specialist and is performed by a 
nurse practitioner).  Furthermore, the Veteran was afforded the 
opportunity to provide testimony at a December 2010 Board 
hearing.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available and 
not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-
22.  As there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 
(2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see 
also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time periods 
in which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
"[T]he relevant temporal focus for adjudicating an increased-
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart, 21 
Vet. App. at 509.

Bilateral plantar fasciitis

Historically, in the December 1998 rating decision, the RO 
granted service connection for bilateral plantar fasciitis but 
denied service connection for pes planus because it pre-existed 
service and was not worsened thereby.  At a February 2001 VA 
examination, the Veteran reported recurrent sharp shooting feet 
pain.  He could not walk barefoot and occasionally wore inserts.  
At a July 2001 VA examination, the Veteran reported constant 
aching feet, with sharp pain upon walking, increased pain upon 
walking without shoes, cramping, and swelling and numbness of the 
feet if he stood more than 15 minutes or walked more than a half 
mile.  Examination showed moderate degree of right foot 
metatarsus varus and normal arch.  The left foot was mildly flat.  
There was bilateral moderate tenderness of the plantar fascia, 
with no evidence of redness or swelling.  The assessment was 
bilateral plantar fasciitis, congenital right foot metatarsus 
varus, and left foot mild pes planus.  

A June 2008 VA feet examination was conducted without the claims 
file.  The Veteran did not report swelling, heat, redness, 
stiffness, weakness, or lack of endurance.  He reported bilateral 
feet pain at rest, standing, and walking, and fatigability while 
standing and walking.  He stated he was able to stand for 15 to 
30 minutes and could walk in between 1/4 to 1 mile.  He reported 
that he worked fulltime as a vision technician and lost no time 
from work in the last year.  The examiner found no evidence of 
painful motion, swelling, instability, weakness, or abnormal 
weight bearing.  There was tenderness to palpation over the 
plantar aspect of the feet, but no evidence of malunion or 
nonunion of the tarsal or metatarsal bones or muscle atrophy.  X-
rays revealed no fracture, dislocation, bone erosion or 
destruction, or degenerative changes.  The diagnosis was 
bilateral plantar fasciitis without significant effects on the 
Veteran's occupation or daily activities.  

In a June 2008 statement, the Veteran reported constant feet 
numbness.  He reported that he had to wear shoes all the time, 
because it was too painful to walk, stand, or sit without them.  
He could not stand any pressure on the top or bottom of his feet.  
He reported he had to switch his position every few minutes while 
standing due to pain.  In a June 2008 statement, the Veteran's 
wife stated that the Veteran could not walk barefoot anymore and 
had to have shoes on constantly to support his arches.  

In a September 2009 VA medical record, the Veteran reported 
bilateral heel pain and that feet injections were not helpful.  
The pain was persistent in morning and better with walking.  Upon 
examination, the neurovascular status of the feet was intact.  
There was pain to the medial heels bilaterally but negative 
Tinel's sign and negative side to side compression pain.   

In a September 2009 submission, the Veteran reported bilateral 
feet pain.  He reported that his pain due to all of his 
disabilities over the last 5 years had become unbearable and that 
he could no longer sleep without pain medications.  

A September 2009 VA examination was conducted upon a review of 
the claims file.  The Veteran reported that steroid injections 
were not helpful.  He reported feet pain at a constant level of 
8/10 and feet sensitivity and tenderness.  He reported that rest, 
elevation, heat, cold, and medication were partially effective in 
relieving the symptoms.  The Veteran reported bilateral feet pain 
at rest, standing, and while walking, and fatigability, weakness, 
and lack of endurance while standing and walking.  He reported 
that he was unable to stand for more than few minutes and used 
orthotic inserts.  The Veteran reported that he was an ophthalmic 
technician but was not currently employed.  Upon examination, 
there was bilateral feet painful motion and tenderness, but no 
evidence of swelling, instability, weakness, or abnormal weight 
bearing.  There was no evidence of malunion or nonunion of the 
tarsal or metatarsal bones or atrophy of the foot muscles.  The 
examiner noted that the Veteran had a slow gait with decreased 
push off with forefoot.  The diagnosis was bilateral plantar 
fasciitis with pain, decreased mobility, and problems lifting and 
carrying.  There were no effects on feeding, bathing, dressing, 
toileting, and grooming, mild effects on shopping and driving, 
and moderate effects on chores, exercise, sports, recreation, and 
travel.  In a November 2009 VA medical record, the Veteran 
reported bilateral heel pain, better with inserts.  Upon 
examination, neurovascular status was intact.  There was pain to 
the bilateral heels, negative Tinel's sign, and negative side to 
side compression pain.  The assessment was bilateral 
fasciitis/fasciosis.  In a December 2009 examination note, upon a 
review of the claims file, a VA examiner stated that the 
Veteran's bilateral plantar fasciitis would moderately affect his 
ability to do physical employment and would have no effect on his 
ability to do sedentary employment.  

At the December 2010 Board hearing, the Veteran reported that he 
had shots in his feet and has had orthotics for years.  He stated 
that he has to have shoes on at all times because walking 
barefoot increased the pain.  The pain woke him up at night and 
was worsened by walking and standing for long times.  The pain 
worsened during the day and his feet were swollen by the end of 
the day.  

The Veteran's bilateral plantar fasciitis is currently assigned 
one 10 percent evaluation under Diagnostic Code 5099-5021, which 
is intended to show that the disability was rated analogously to 
myositis, Diagnostic Code 5021.  See 38 C.F.R. § 4.20 (2010) 
(stating that an unlisted condition may be rated under a closely 
related disease or injury in which the functions affected, 
anatomical localization, and symptomatology are closely 
analogous); 38 C.F.R. § 4.27 (2010) (noting that unlisted 
disabilities rated by analogy are coded first by the numbers of 
the most closely related body part and then "99").  Myositis is 
rated based on limitation of motion of affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5021 (2010).  Degenerative arthritis is rated on limitation 
of motion.  If the limitation of motion is noncompensable, a 
rating of 10 percent is provided for each such major joint or 
group of minor joints.  That limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  As noted in the December 1998 rating 
decision, there was full range of foot motion, thus the 10 
percent evaluation was awarded based on involvement of two or 
more major joints (both feet).  Separate 10 percent evaluations 
for each foot and/or a 20 percent evaluation, however, are not 
warranted because the evidence does not show any, i.e., 
noncompensable, limitation of foot motion or involvement of two 
or more major joints or two or more minor joint groups in each 
foot.  Accordingly, an increased evaluation is not warranted 
under this diagnostic code.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  For other feet injuries, 10, 20, and 
30 percent evaluations are assigned for moderate, moderately 
severe, and severe residuals, respectively.  38 C.F.R. § 4.71a, 
DC 5284 (2010).  Assuming limitation of motion is for 
consideration under this diagnostic code, functional limitation 
must be considered.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which ratings 
are based adequately portrays the anatomical damage and the 
functional loss with respect to all of these elements.  In 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated innervation, or other pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2010).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight bearing are relevant considerations for determination 
of joint disabilities.  38 C.F.R. § 4.45 (2010).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2010).

Here, the Board finds that the evidence supports separate 10 
percent evaluations, but no more, for plantar fasciitis of the 
right and left foot.  The Veteran reported constant bilateral 
feet pain, worsened by activities, including standing, but with 
pain even at rest.  Both VA examiners determined there was 
tenderness, but no swelling, instability, weakness, or muscle 
atrophy.  The June 2008 VA examiner found no significant effects 
on occupational or daily activities, but the September 2009 
examiner found decreased mobility and problems lifting and 
carrying with no effects on feeding, bathing, dressing, 
toileting, and grooming, mild effects on a few daily activities, 
and moderate effects on chores, exercise, sports, recreation, and 
travel.  Additionally, a December 2009 VA addendum noted that the 
bilateral feet plantar fasciitis would have a moderate effect on 
physical employment, due to the decreased tolerance for physical 
activities, but no effect on sedentary employment.  Taking into 
account the Veteran's complaints of pain on movement, 
interference with sitting, standing and weight bearing, and the 
examiner's finding of moderate effects on some, but not all, 
physical activities, the disability picture more nearly 
approximately moderate residuals of foot injuries for each foot.  
See 38 C.F.R. § 4.3 (2010) (noting that reasonable doubt 
regarding the degree of disability is resolved in favor of the 
veteran); 38 C.F.R. § 4.7 (2010) (noting that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating).  The 
evidence does not support a finding of moderately severe 
residuals because neither the June 2008 or September 2009 VA 
examiner found significant effects in any category of activities.  
These competent and credible objective findings outweigh the 
Veteran's competent and credible statements of the severity of 
his plantar fasciitis.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting 
that the credibility of a witness may be impeached by a showing 
of interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness 
is competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  

The Board notes that the assignment of a particular diagnostic 
code is "dependent on the facts of a particular case."  Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  Here, the general 
diagnostic code regarding foot injury residuals is more 
appropriate than rating the plantar fasciitis based on arthritis 
and limitation of motion because there is no arthritis or 
limitation of motion associated with the Veteran's plantar 
fasciitis and the general categories of "moderate, moderately 
severe, and severe" permit a wider range of symptomatology to be 
considered when rating this unlisted disability.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (noting that a diagnostic 
code change must be explained by a VA adjudicator).

Evaluations in excess of 10 percent are not warranted under other 
potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. 
at 595.  The Veteran's foot disability is plantar fasciitis, not 
flatfeet, claw foot, or hammer toes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5278, 5282 (2010).  Additionally, the June 
2008 and September 2009 VA examiners noted there was no malunion 
or nonunion of the tarsal or metatarsal bones, hallux valgus, or 
hallux rigidus.  38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281, 
5283 (2010).  An evaluation in excess of 10 percent is not 
warranted for bilateral metatarsalgia or for bilateral weak feet, 
unless the underlying condition provides for such a rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5277 (2010).  
Accordingly, increased evaluations are not warranted.

After review of the evidence, the evidence of record does not 
support ratings in excess of 10 percent for right or left foot 
plantar fasciitis at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 509-
10.

Right and left knee retropatellar pain syndrome

Historically, at a February 2001 VA examination, the Veteran 
reported constant aching in the right knee, worse with prolonged 
running.  He denied locking and giveway.  X-rays were within 
normal limits.  There was normal range of motion without 
discomfort and no evidence of instability.  The impression was 
bilateral knee strain - retropatellar pain syndrome.  In a July 
2001 VA examination, the Veteran reported constant aching knees, 
buckling of the knees twice per year, but no locking.  Running 
and walking more than a half mile to a mile aggravated the pain, 
and there was numbness in the knees if he stood more than 15 
minutes and swelling if he walked more than one mile or stood for 
more than 20 minutes.  Examination showed normal gait, audible 
patellofemoral crepitus, and moderate patellofemoral crepitus 
bilaterally on palpation.  There was mild laxity bilaterally of 
the anterior cruciate ligaments but negative McMurray's test and 
stable medial and lateral collateral ligaments.  Right knee 
flexion was to 135 degrees, left knee flexion was to 140 degrees, 
and bilateral extension was to 0 degrees.  The assessment was 
bilateral ligamentous knee strain.  

A June 2008 VA examination was conducted without review of the 
claims file.  The Veteran reported knee pain with current cold 
treatment as needed.  He reported bilateral knee instability, 
pain, stiffness, and effects on joint motion, but did not report 
deformity, give-way, weakness, incoordination, decreased speed of 
joint motion, dislocation, subluxation, locking, effusion, or 
symptoms of inflammation.  He reported he was able to stand for 
15 to 30 minutes and was able to walk 1/4 mile to a mile.  He did 
not use assistive devices.  The Veteran was employed full-time 
and had lost no time from work in the last year.  The examiner 
found an antalgic gait but no evidence of abnormal weight 
bearing.  Examination showed bilateral knee crepitus, tenderness, 
and painful movement, but no mass behind the knee, Osgood-
Schlatter's disease, clicks, snaps, grinding, instability, 
patellar abnormality, meniscus abnormality, abnormal tendons or 
bursae, or joint ankylosis.  There was left knee flexion to 125 
degrees and right knee flexion to 120 degrees, both with 
objective evidence of pain on motion.  There was bilateral knee 
extension to 0 degrees.  There was objective evidence of pain 
following repetitive motion, but no additional limitation.  X-ray 
reports noted no fracture, dislocation, bone erosion, 
obstruction, or degenerative changes.  The diagnosis was 
bilateral patellofemoral joint syndrome with decreased mobility, 
difficulty standing for long periods, and pain.  The knee 
disability had no effects on grooming, toileting, dressing, 
feeding, traveling, mild effects on chores, shopping, recreation, 
bathing, and driving, moderate effects on exercise, and severe 
effects on sports.  

In a June 2008 statement, the Veteran reported bilateral knee 
pain.  He could not squat, run, jump, or bicycle, and stairs were 
difficult to use.  The Veteran stated it was painful to walk 
limited to very short distances.  Sitting, standing, or walking 
for too long caused shooting pains down his legs, swelling of the 
knees, and numbness.  He reported the knees were unstable, and 
they grinded, popped, and shifted out of place every day.  He 
stated that he had to shift his position every few minutes while 
standing due to pain.  In a June 2008 statement, the Veteran's 
wife stated that the Veteran could not stand for long periods of 
time, his knees frequently gave out on him, and he lost balance 
and falls down.  

In a September 2008 VA medical record, the Veteran reported 
numbness of the lower extremities, from the knees down.  In a May 
2009 VA record, the Veteran reported right knee pain worse than 
left.  He reported occasional give-way.  He reported the pain was 
worse with standing over 5 minutes, squatting, when sleeping, and 
on stairs.  The pain was continuous, varying between 6/10 and 
10/10.  He worked as an ophthalmology technician standing all 
day.  He was unemployed at this time.  Upon examination, there 
was tenderness to palpation over the medial collateral ligaments, 
but no laxity of the collateral or cruciate ligaments.  There was 
pain when testing and slight reduction in patellar mobility.  
There was right knee flexion to 115 degrees, left knee flexion to 
120 degrees, and bilateral knee extension to 0 degrees.  There 
was 5/5 quadriceps strength, right knee 4/5 hamstring strength, 
and left knee 5/5 hamstring strength.  The Veteran was instructed 
to begin a home exercise program.  In a June 2009 VA record, the 
Veteran reported increased knee pain, right worse than left, and 
a hard time going up stairs.  

In a July 2009 VA chart review note, the Veteran's internist 
stated that the Veteran's present vocation required him to stand 
for prolonged periods of time.  The internist noted that the pain 
related to the feet and knees meant that the Veteran had a very 
difficult time fulfilling the obligations of his occupation and 
that the feet and knee pain significantly limited the Veteran's 
ability to perform the tasks required in his current job.  In an 
August 2009 VA medical record, the Veteran reported painful 
knees, right worse than left.  The pain was chronic, sharp, 
crushing with movement, and a dull ache at rest.  The pain was 
6/10 at its best, but 8/10 at its worst, and was aggravated by 
standing, walking on uneven terrain, and climbing stairs and 
ladders.  The pain was relieved by daily stretching and exercise, 
rest, and pain medication.  He ambulated without an assistive 
device and used a knee sleeve or brace when working or 
exercising.  Upon examination, there were no visual signs of 
inflammation or limp.  The examiner found right knee flexion to 
140 degrees, left knee flexion to 135 degrees, and bilateral knee 
extension to 0 degrees.  There was 4+/5 muscle strength.  There 
was excessive patellar mobility, right knee worse than left.  The 
following tests were negative:  Anterior drawer, Lachman's, 
McMurray, posterior drawer, valgus stress, and varus stress.  
Apprehension test and Apley's compression tests were positive.  
The assessment was bilateral chondromalacia patella, right worse 
than left.  

A September 2009 VA joints examination was conducted upon a 
review of the claims file.  The Veteran reported bilateral knee 
pain, with a constant pain level of 8/10.  He was able to walk 
only a few yards or stand a few minutes and then had to sit down.  
He could not walk on stairs or inclines.  He was attending 
physical therapy.  He was unable to stand long periods of time at 
work and had been laid off by his employer.  The Veteran reported 
bilateral knee deformity, pain, stiffness, weakness, tenderness, 
and decreased speed of joint motion, but did not report give way, 
instability, incoordination, episodes of dislocation or 
subluxation, locking, or effusion.  There were no flare-ups of 
joint disease.  The examiner noted a slow gait and decreased push 
off with forefoot, but no evidence of abnormal weight-bearing.  
The examiner noted bilateral tenderness, guarding of movement, 
clicks or snaps, and subpatellar tenderness.  The examiner did 
not find Osgood-Schlatter's disease, crepitation, a mass behind 
either knee, instability, meniscus abnormality, abnormal tendons 
or bursae, other knee abnormalities, or joint ankylosis.  There 
was bilateral knee extension to 0 degrees and flexion to 100 
degrees, both with objective evidence of pain.  There was 
objective evidence of pain following repetitive motion, but no 
additional limitation of motion.  MRI of the right knee was 
negative except for small nonspecific joint effusion.  The 
diagnosis was bilateral retropatellar knee syndrome, which caused 
pain, decreased mobility, and problems with lifting and carrying.  
There was no effect on feeding, bathing, dressing, toileting, and 
grooming, mild effects on shopping and driving, and moderate 
effects on chores, exercise, sports, recreation, and traveling.  

In a November 2009 VA medical record, the Veteran reported right 
knee pain and joint locking.  He felt the knee was not stable.  
He took tramadol and had neoprene braces for both knees, both of 
which were somewhat helpful.  The pain was worse with activity 
and woke him up from sleep.  The pain was 8/10 and along with 
numbness and tingling, radiated down his leg to his toes.  
Examination showed no swelling or erythema of the knees.  There 
was intact sensation, motor strength of 5/5, but a slowed gait 
due to pain at the knees and feet.  There was tenderness to 
palpation, a positive posterior drawer test on the right knee, 
and positive varus and valgus stress tests on the bilateral 
knees. 

In a December 2009 examination note, upon review of the claims 
file, a VA examiner stated that the Veteran's bilateral knee 
disabilities would moderately affect his ability to do physical 
employment and would have no effect on his ability to do 
sedentary employment.  In a December 2009 VA medical record, the 
Veteran reported knee pain of 9/10 that was constant, dull, and 
aching.  Bracing was somewhat effective.  Upon examination, there 
was full range of motion.  The right lower extremity was distally 
intact, there was positive patellofemoral crepitus, positive 
lateral patellar mobility, and diminished vastus medialis oblique 
girth compared to contralateral.  The left lower extremity was 
distally intact with no patellofemoral crepitus.  X-rays 
indicated mild patellar tilt.  

At the December 2010 Board hearing, the Veteran reported that he 
had bilateral knee pain, instability, and swelling.  His daily 
pain was 8/10 to 10/10 and increased upon activities.  He was not 
able to lift, walk, or stand for long periods of time, and stairs 
were impossible.  He used medications and had tried assistive 
devices, but had no good results.  The Veteran stated that his 
wife does all the driving and shopping, and he doesn't even take 
out the garbage.  He stays in his recliner with his legs 
elevated.  The right knee was worse than the left knee.  His 
reported that his knee gave out and he fell several times over 
the last year.  He stated that he had this instability at the 
last VA examination and discussed it with the examiner.  

The Veteran's knee disabilities are currently evaluated as 10 
percent disabling under Diagnostic Code 5024 for tenosynovitis, 
which is rated on limitation of motion of the affected parts as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003.  Degenerative arthritis is rated on the limitation of 
motion.  If the limitation of motion is noncompensable, a rating 
of 10 percent is provided for each such major joint or group of 
minor joints.  That limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.  For limitation of leg flexion, 10, 20, 30 
percent evaluations are assigned for flexion limited to 45, 30, 
and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2010).  For limitation of leg extension, 10, 20, 30, 40, 
and 50 percent evaluations are assigned for extension limited 10, 
15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2010).  Normal extension and flexion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II 
(2010).

Here, June 2008 and September 2009 VA examinations and September 
2008 and August 2009 VA medical records found right knee flexion 
to 120, 115, 140, and 100 degrees, respectively; left knee 
flexion to 125, 120, 135, and 100 degrees, respectively; and 
bilateral knee extension to zero degrees (full extension).  There 
is therefore, limitation of motion, but that limitation does not 
warrant a 20 percent evaluation under Diagnostic Codes 5260 or 
5261 for either knee because there is not flexion limited to 30 
degrees or extension limited to 15 degrees.  Additionally, a 20 
percent evaluation is not warranted under Diagnostic Code 5003 
because there is not degenerative arthritis of two or more major 
joints - x-rays indicate no degenerative changes of either knee.  

For joint disabilities predicated on limitation of motion, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca, 8 Vet. App. 202.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.  The 10 percent 
evaluations currently assigned take into consideration functional 
limitation as they are expressly based on painful range of motion 
and pain on use with noncompensable limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Both the June 2008 and 
the September 2009 VA examiners determined there was no 
additional functional limitation upon repetitive motion.  
Accordingly, increased evaluations on this basis are not 
warranted.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 
595.  The June 2008 and September 2009 VA examiners determined 
there was no right or left knee ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2010).  An evaluation in excess of 10 
percent is not warranted for genu recurvatum.  38 C.F.R. § 4.71a, 
Diagnostic Code 5263 (2010).  The medical evidence of record did 
not note dislocated or removal of the semilunar cartilage of 
either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 
(2010).  Additionally, neither the June 2008 x-ray report nor the 
September 2009 MRI report indicated malunion or nonunion of the 
tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2010).  Last, there is no evidence of a fracture or malunion of 
the femur.  38 C.F.R. § 4.71a, Diagnostic Code 525 (2010).  
Accordingly, increased evaluations under these diagnostic codes 
are not warranted.  

For subluxation or instability of the knee, 20 and 30 percent 
evaluations are assigned for moderate and severe subluxation or 
lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2010).  Here, the Veteran has consistently reported 
instability of his knees, to include give-way and falls.  Caluza, 
7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70.  However, even 
though the Veteran is competent to report what he feels in his 
knees, and what he feels is causing give-way and falls, this 
testimony is outweighed by the consistent medical findings of 
record.  Madden, 125 F.3d at 1481.  Here, at the June 2008 VA 
examination, the Veteran did not report give-way, subluxation, or 
dislocation.  The examiner determined there was no evidence of 
instability and no meniscus abnormality.  In a June 2008 
statement, the Veteran stated his knee was unstable and shifted 
out of place daily.  In May 2009, the Veteran reported occasional 
give-way, but examination showed no laxity of ligaments.  In 
August 2009, there was excessive patellar mobility, but negative 
drawer, Lachman's, McMurray's, and varus/valgus stress, tests.  
There were, however, positive apprehension and compression tests.  
In September 2009 VA examination, the examiner found no 
instability or meniscus abnormality.  In November 2009, the 
Veteran reported that his knees were not stable.  The Veteran's 
reports that he feels his knees are not stable, although 
competent and credible, are outweighed by the examiners' findings 
that there is no knee instability.  Madden, 125 F.3d at 1481; 
Caluza, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70.  
Additionally, the evidence does not reflect moderate subluxation 
or instability.  Accordingly, increased evaluations under 
Diagnostic Code 5257 are not warranted.  

The Board has also considered whether separate evaluations are 
warranted for knee arthritis and instability.  See VAOPGCPREC 23-
97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is x-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59).  The Board has also 
considered whether separate evaluations are warranted for 
limitation of knee extension and flexion.  See VAOPGCPREC 9-04; 
69 Fed. Reg. 59990 (2005) (holding that where a knee disability 
manifests both limitation of flexion and limitation of extension, 
VA is to provide two separate ratings under Diagnostic Codes 5260 
and 5261).  Here, June 2008 x-ray report and a September 2009 MRI 
report did not find any degenerative changes.  And as noted 
above, there is full bilateral knee extension throughout the time 
period on appeal.  Accordingly, separate evaluations are not for 
assignment.

After review of the evidence, the evidence of record does not 
warrant ratings in excess of 10 percent for right or left knee 
disabilities at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 509-
10.

Extraschedular evaluations

Consideration has also been given regarding whether the schedular 
evaluations are inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of 10 percent are provided for 
certain manifestations of the service-connected plantar fasciitis 
and knee disabilities but the medical evidence reflects that 
those manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's knee and feet disabilities, as 
the criteria assess limitation of motion, pain on use, swelling, 
instability, deformity, incoordination, weakness, and 
interference with sitting, standing, and weight-bearing.  In the 
absence of any additional factors, the RO's failure to refer this 
issue for consideration of an extraschedular rating was correct.



ORDER

The claim of entitlement to service connection for PTSD is 
dismissed.

Separate 10 percent evaluations, but no more, for right and left 
foot plantar fasciitis are granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased evaluation for right knee retropatellar pain 
syndrome is denied.

An increased evaluation for left knee retropatellar pain syndrome 
is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


